PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



A. MORGAN BUILDING GROUP, LLC,                  )
                                                )     CASE NO. 5:19cv708
               Plaintiff,                       )
                                                )
               v.                               )     JUDGE BENITA Y. PEARSON
                                                )
AUTO-OWNERS INSURANCE GROUP,                    )
                                                )     MEMORANDUM OF OPINION AND
               Defendant.                       )     ORDER [Resolving ECF No. 5]



       Defendant Auto-Owners Insurance Group moves to dismiss Plaintiff’s Amended

Complaint and to disallow a proposed amendment because, as amended, the Court would lack

jurisdiction over the matter. ECF No. 5. The matter has been fully briefed. ECF Nos. 8, 9.

                                  I. Background and Posture

       Plaintiff, an Ohio company with Ohio members, raises state-law insurance claims in

diversity against Defendant Auto-Owners Insurance Group (“Auto-Owners”), alleging that Auto-

Owners is a Michigan company. ECF No. 3 at PageID#: 212. Auto-Owners does not deny that it

is a Michigan entity, but it argues that its affiliate Owners Insurance Company (“Owners”) is the

only properly-named Defendant. ECF No. 5 at PageID#: 417-19. Owners is an Ohio

corporation. ECF No. 5-1 at PageID#: 421; see also Ohio Sec’y of State Business Search,

Owners Insurance Company, Entity No. 466651,

https://businesssearch.sos.state.oh.us/#busDialog (last visited May 17, 2019).
(5:19cv708)


       The amount in controversy exceeds $75,000. See ECF No. 3 at PageID#: 221-22.

                                            II. Analysis

       The parties’ dispute: (1) which is the properly-named Defendant, Auto-Owners or

Owners, and (2) if Plaintiff amends its pleading to include Owners, can diversity jurisdiction be

sustained?

       A. Which Entity is the Correct Defendant?

       In its Amended Complaint, Plaintiff alleges that it maintains a business insurance policy

from Defendant Auto-Owners, Policy No. 064603-05014769-17. ECF No. 3 at PageID#: 212;

see ECF No. 3-2 (the policy). In its motion to dismiss, Auto-Owners asserts that Plaintiff’s

insurance policy is not with Auto-Owners itself (which is a Michigan company), but rather with

Auto-Owners’ affiliate, Owners Insurance Company (which is an Ohio corporation). ECF No. 5

at PageID#: 417-19. In response, Plaintiff asserts, “it is not at all clear whether the insurer is

Owners or Auto-Owners nor is it clear what the relationship is between the two companies.”

ECF No. 8 at PageID#: 428-29.

       The Court has examined the policy, which was attached to Plaintiff’s Amended

Complaint. ECF No. 3-2. The name Auto-Owners Insurance Group appears on the cover page

of the document, for instance, where the policy states, “Thank you for selecting Auto-Owners

Insurance Group to serve your insurance needs.” Sentences later, it is explained, “Auto-Owners

and its affiliate companies offer a variety of [policies],” and, “The Auto-Owners Insurance Group

is comprised of five property and casualty companies and a life insurance company.” Id. at


                                                  2
(5:19cv708)


PageID#: 227.

       The name “Owners Insurance Company” or “Owners Ins. Co.” appears in the top-left

corner of the next ten pages. Id. at PageID#: 228-37. The policy coverage form states,

“Throughout this policy . . . [t]he words “we,” “us” and “our” refer to the Company providing

this insurance.” Id. at PageID#: 285. Whereas Auto-Owners is described throughout the policy

as a “Group,”1 Owners is consistently referred to as “Owners Insurance Company,” including in

repeated instances on the cover page. Id. at PageID#: 227. Notably, the declarations pages make

no reference to Auto-Owners at all, instead referring only to “Owners Insurance Company.” ECF

No. 3-1.

       “[T]he Company providing this insurance” can refer only to Owners, not Auto-Owners.

See ECF No. 3-2 at PageID#: 285. Whatever insurance obligations might have been owed to

Plaintiff, those obligations were owed by Owners, not Auto-Owners. The Amended Complaint

fails to state a claim against Auto-Owners, and as a consequence, Auto-Owners must be

dismissed from the action.

       B. Can Diversity Jurisdiction Be Sustained?

       Ordinarily, a pleading defect in which the plaintiff names the wrong defendant can be

cured by amendment under Fed. R. Civ. P. 15, at least during the early stage of proceedings. The


       1
          Throughout the policy, Auto-Owners is referred to only once as a “Company,” and that
reference describes the predecessor entity of the modern “Auto-Owners Insurance Group,” not
the current enterprise. Id. at PageID#: 227 (“Auto-Owners Insurance Company was formed in
1916. The Auto-Owners Insurance Group is comprised of five property and casualty companies
and a life insurance company. . . .”).

                                               3
(5:19cv708)


Court, however, can exercise jurisdiction over this state-law dispute under 28 U.S.C. § 1332 only

if all plaintiffs are diverse from all defendants. Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267

(1806). If Plaintiff, an Ohio company with Ohio members, is adverse to an entity with Ohio

citizenship, diversity jurisdiction cannot be sustained.

        Plaintiff argues that, despite Owners’ incorporation in Ohio, it is in actuality a Michigan

corporation, not an Ohio corporation, because it maintains its principal place of business in

Michigan. ECF No. 8 at PageID#: 432-33, 435-40. It is true that, for diversity jurisdiction

purposes, a corporation may be said to have two citizenships: one in its state of incorporation and

another in the state of its principal place of business. 28 U.S.C. § 1332(c)(1); Safeco Ins. Co. V.

City of White House, Tenn., 36 F.3d 540, 544 (6th Cir. 1994). But one citizenship does not

displace the other. Either corporate citizenship, if shared with an adverse litigant, will destroy

diversity. “If diversity fails under either of the parties’ citizenships, then diversity fails overall.”

IGY Ocean Bay Props., Ltd. v. Ocean Bay Props. I Ltd., 534 F. Supp. 2d 446, 449 (S.D.N.Y.

2008) (citing Phoenix Four, Inc. v. Strategic Res. Corp. 446 F. Supp. 2d 205 (S.D.N.Y. 2006));

see Roberts v. Mars Petcare US, Inc., 874 F.3d 953, 955-57 (6th Cir. 2017) (explaining that the

diversity statute recognizes “dual citizenship” not “alternative citizenship”). Owners Insurance

Company is incorporated in Ohio, and it is therefore an Ohio citizen for diversity purposes.

        Plaintiff cannot amend its pleading to include Owners Insurance Company because the

two are not diverse, and the Court would lack jurisdiction to preside over the matter if it did.




                                                    4
(5:19cv708)


                                       III. Conclusion

       For the reasons stated herein, Defendant’s motion to dismiss (ECF No. 5) is granted. The

dismissal is without prejudice.



       IT IS SO ORDERED.


    May 24, 2019                            /s/ Benita Y. Pearson
Date                                       Benita Y. Pearson
                                           United States District Judge




                                              5
